Name: Commission Regulation (EEC) No 859/92 of 3 April 1992 laying down detailed rules governing imports of 'baby- beef' originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia- Herzegovina, Macedonia and Montenegro
 Type: Regulation
 Subject Matter: animal product;  political framework;  tariff policy;  political geography;  trade policy
 Date Published: nan

 No L 89/26 Official Journal of the European Communities 4. 4. 92 COMMISSION REGULATION (EEC) No 859/92 of 3 April 1992 laying down detailed rules governing imports of 'baby-beef originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro THE COMMISSION OF THE EUROPEAN COMMUNITIES, levies on live cattle and on beef and veal other than frozen (4) and is to apply from 6 April 1992, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 545/92 of 3 February 1992 concerning the arrangements applicable to the import into the Community of products origina ­ ting in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro ('), and in particular Article 10 thereof, Article 1 1 . The reduced levies collected on import referred to in Article 7 of Regulation (EEC) No 545/92 shall only apply to products accompanied by certificates as provided for in Article 7 (3) of that Regulation. 2. The specimen for those certificates shall be as set out in Annex I to Regulation (EEC) No 1368/88 . 3. Articles 2, 3 and 4, Article 5 (2) and Articles 6 and 7 of Regulation (EEC) No 1368/88 shall apply mutatis mutandis as regards the issuing and utilization of the certificates. 4. Certificates shall be valid only if they are duly endorsed by an issuing agency appearing on the list in Annex I hereto. Whereas by Article 7 of Regulation (EEC) No 545/92 the Community unilaterally provided for special arrange ­ ments applying to imports of 'baby-beef products origi ­ nating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro ; whereas, in order to qualify for reduced levy on import into the Community, the products must be accompanied by a certificate to be drawn up by the Community ; whereas until such time as the model for the new certificate has been drawn up, the specimen certificate in Annex I to Commission Regulation (EEC) No 1368/88 (2), as amended by Regulation (EEC) No 3886/88 (3), should be used and the issuing agencies of those Republics should be determined ; Article 2 At the request of the parties concerned and on presenta ­ tion of proof that products released for free circulation in the Member States in the period 1 January to 5 April 1992 were accompanied by certificates as provided for in Article 1 (2) endorsed either by a body listed in Annex I or by the body in Annex II hereto, the Member States shall reimburse the difference between the levies set out in column 2 and 4 of Regulation (EEC) No 853/92 provided the place of issue of the aforementioned lies within the geographical territory of a republic mentioned in Article 1 of Regulation (EEC) No 545/92. Whereas, pursuant to Article 12 of Regulation (EEC) No 545/92, these new import arrangements are to apply from 1 January 1992 ; whereas detailed rules governing the partial reimbursement, at the request of the parties concerned and under certain conditions, of levies on products covered by that Regulation and imported into the Community in the period 1 January to 5 April 1992 should accordingly be laid down ; whereas the amount to be reimbursed equal to the difference between the levies in columns 2 and 4 of the Annex to Commission Regula ­ tion (EEC) No 853/92 of 3 April 1992 fixing the import Article 3 This Regulation shall enter into force on 6 April 1992. (') OJ No L 63, 7. 3 . 1992, p. 1 . 0 OJ No L 126, 20. 5. 1988, p. 26. (3) OJ No L 346, 15. 12. 1988 , p. 22. (4) See page 11 of this Official Journal . 4. 4. 92 Official Journal of the European Communities No L 89/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Issuing agencies :  Republic of Croatia : 'Euroinspekt', Zagreb, Croatia ;  Republic of Slovenia : 'Inspect', Ljubljana, Slovenia. ANNEX II Issuing agency : Savezni Trzisni Inspectorat, Belgrade.